Title: To John Adams from Benjamin Rush, 18 July 1812
From: Rush, Benjamin
To: Adams, John



My dear friend,
Philadelphia July 18th: 1812

During the revolutionary War I kept notes and preserved pamphlets with a view to write memoirs of it. From the immense difference in my facts and opinions from those that were current and popular, I was sure if I had published them they would not have been believed, and would moreover have exposed me & my posterity to persecution. I therefore burnt all my notes (the characters of the gentlemen who subscribed the declaration of Independance excepted) and gave my pamphlets to my son Richard who was carried to them with him to Washington. This I hope will be a sufficient reason for my not  being one of the judges of the histories you have wished to have written. But my friend, why blot paper with any more records of the folly and wickedness of man?—Were I compelled to write a history of any race of beings of the human race it should be of my lunatic patients in the hospital. There I should find folly only, for most of them are innocent and some of them amiable. There is not a party man french Jacobin, nor a visionary democrat, not an Essex Juneto man, nor a priest deranged with federalism, nor or democracy, nor a governor compounding praying & fasting and with party politicks, among them all.
Wars I believe are not only  inevitable and necessary, but sometimes obligatory upon nations. “Nil Dei mortalibus ”—sine (not only labore) but “sine bello.” We rise in society & we preserve our property”, our names, & our or standing in it, nay more, our lives by means of War. The Weapons employed in this War are law Suits, doors and locks and bolts. To neglect to employ these weapons is to forfeit those blessings. Nations in like manner can exist on with all the proragatives of nations only by War. It is the condition by which they navigate the ocean, and preserve their territory from incursion. To neglect to contend for both by arms, is to forfeit our their right to them. The Ocean has been called the high road of nations. It might be called Gods gift to all nations. Not to maintain the  exercise and enjoyment of this gift—is (I hope I do not say too much when I add)  ingratitude, and disobedience to Him that gave it. To expect perpetual peace therefore among beings constituted as we are, is as absurd as to expect to discover perpetual motion. I have read no other state paper upon the Subject of our war but Mr Madison’s message to Congress recommending a declaration of War, but from my knowledge of the authors & Subscribers of the addresses you allude to, I am prepared to believe all you say of them. Some of them, or of thier leaders I know cursed Mr Jefferson some years ago for his cowardice for not doing exactly what Mr: Madison has done.
I blush for the selfishness, ignorance and party Spirit of our Citizens, and in thinking of them, have often applied to them the words of Jugurtha that you have quoted to them in your letter.  Is our nation worth a War? Would it not have been more correct, and more in unison with our habits, & principles, had Congress instead of declaring War sent an Advertisement to be published in all the nations news papers in Europe drawn up in some such form as the following?
“For Sale to the highest bidder.The United States of America.Terms of payment.—A bank in every village in the Country composed of five houses, and a dozen in every city;—commerce with the whole world; a whiskey distillery on every farm—& the a Charter conveying to the whole nation and to every individual in it, the title of‘disciples of Washington.’ Enquire of messrs: ——— in Boston and of messrs: ———  in New York and Philada.”
I lament with you the manner in which our Rulers have begun the War. But,—but my friend. Non est “fas mihi audita loqui.” There are empires in all professions as well as in medicine. The world will not bear principles in practical Sciences. In seeking the “faults” you allude to, I have made enemies, or Scoffers of all my medical brethren.—
You are mistaken in supposing that I think our executive too strong. I wish it were wholly independant of the Senate in all its appointments. I wish further, that the President should be chosen for 7. 9. or 11 years, and afterwards become ineligible to that or any off other Station or Office, with a salery of 2, or 3 thousand dollars a year to compensate for that disability, & to enable him to support the expenses to which his having filled the office of President would expose him in subsequent life. This would give him an independance as in public life the first magistrate of the nation that would obviate one half the evils of our Government.—
Adeiu! From Dear Sir / ever yours

Benjn: Rush.
PS: I permitted miss Lyman to read one of your late letters to me. She accorded with all your opinions, and was delighted with the force & brilliancy of your stile. Of When She returned it, She said “this gentleman is too great an Object to be fully seen and known while he is so near us. Such minds require the distance of centuries to be perfectly understood, and fully appreciated.”
July 20. I have just seen my Son’s Oration. I fear it contains too many indigestible and inebriating truths for the weak stomachs and heads of most of our citizens.—He informs me that he intended to send you a copy of it. Our old friend Saml Adams used to say “Nations were as free as they deserved to be” and that “even enslaved Nations were free when they preferred slavery to liberty, for inasmuch as freedom consisted in possessing the Objects of our predilection.”—Alas! for what have You thought, and read, and wrote and Spoke, and negociated? They have taken away my Gods—What have we They have taken away the profits of our banks, and whiskey distilleries, and reduced the price of our grain—What! What! have we left?—yes—they have the last has been taken away for a time only, that you may enjoy a high price for it for ever. Happily would it be for our country if the  two former if they were taken away for ever.

